Knowlton, J.
The bill of exceptions in this case states the facts, together with certain documentary evidence, and shows *282numerous requests for rulings which the judge refused. The trial was before a judge without a jury. The requests seem to have been made, and the bill of exceptions seems to have been drawn and allowed upon the assumption that the facts stated were the only ones material to be considered in passing upon the questions of law which were raised at the trial.
One F. E. Sage, a brother of the plaintiffs, was the agent of the defendants to sell soda fountains in Boston. He hired a place of business, and the defendants paid him something on account of the benefit which they received from the use of it. While he was their agent to sell their goods, there is nothing to show that he was their agent to hire a place of business on their account. Indeed, the lease of the premises for the use and occupation of which this suit was brought was made to a firm consisting of F. E. Sage and the plaintiffs, and the place was held and used by the firm in carrying on the partnership business. The correspondence plainly shows that F. E. Sage was not acting as the agent of the defendants in hiring the place, and that their only liability to pay anything for the benefit which they received in the sale of their goods was not as tenants, but under a special contract with him to allow him seventy-five dollars per month on account of the use of the place which he furnished. The entire rent of the premises occupied by the Sage Brothers, in which F. E. Sage sold the defendants’ goods, was $166.66 per month. The defendants had no dealings with the plaintiffs. Although F. E. Sage turned into the business of Sage Brothers the profit from his business as agent of the defendants, his agency was personal, and Sage Brothers as a firm had no authority to represent the defendants. The defendants’ agreement to pay him seventy-five dollars per month for the use of the premises was with him alone, and he could not transfer it to the plaintiffs or to the firm of Sage Brothers when he was a member of it. So far as appears, the defendants never knew of the existence of such a firm. F. E. Sage as an individual wrote to them in regard to the arrangement which he had made to procure a place for carrying on the business in which they were interested. In his letter .he expressly disclaimed authority from them to bind them by his action, but asked them to pay him one half of the rent which he paid, say*283ing at the same time, “ I am willing to abide by any decision you may make.” They replied declining to pay him one half, and agreeing to pay seventy-five dollars per month. This constituted a contract with him as an individual, to pay him for premises which he procured on his own account, so far as the defendants knew. What his relations were with the plaintiffs was a matter of which they had no knowledge, and in which they had no interest. Their liability for the use of the premises is to F. E. Sage, and the claim of the plaintiffs, if they have any which can be enforced, is against him, and not against the defendants.

jExceptions sustained.